TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00797-CR




                                    Dana Snokhous, Appellant

                                                  v.

                                   The State of Texas, Appellee



         FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
          NO. 08-02786-1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING



                              CONCURRING OPINION


               The majority concludes that appellant does not present reversible error because the

two errors complained of were harmless. Although I do not necessarily disagree with the majority’s

harmless error analysis, I would in the first instance address whether error is presented.

               The first point of error challenges the admissibility of hearsay testimony. Officer

Hunter was asked if appellant’s husband made any statement suggesting that he believed that

appellant was intoxicated. Hunter replied, “The statement that [appellant’s husband] made to me

was whatever you guys can do to keep her out of a DWI I would really appreciate it.” This testimony

was hearsay because it was an out-of-court statement offered to prove the truth of the matter asserted.

See Tex. R. Evid. 801(d). The matter asserted was the husband’s implicit belief that appellant was

intoxicated. See Tex. R. Evid. 801(c). The statement was properly admitted under the hearsay

exception for present sense impressions. See Tex. R. Evid. 803(1).
               A present sense impression is a statement describing or explaining an event or

condition made while the declarant was perceiving the event or condition, or immediately thereafter.

Id. The rule is predicated on the notion that the utterance is a reflex product of immediate sensual

impressions, unaided by retrospective mental processes. Fischer v. State, 252 S.W.3d 375, 381 (Tex.

Crim. App. 2008). Generally speaking, three criteria must be met for the exception to apply: (1) the

declarant must have personally perceived the event or condition described, (2) the declaration must

be an explanation or description of the event or condition rather than a narrative, and (3) the

declaration must be contemporaneous with the event or condition. Russo v. State, 228 S.W.3d 779,

808 (Tex. App.—Austin 2007, pet. ref’d).

               In this case, appellant’s husband personally perceived appellant’s condition, his

implicit statement described that condition, and the statement was made contemporaneously with

the condition. The circumstances support the conclusion that the husband’s implicit assertion that

appellant was intoxicated was a reflex product of his immediate sensual impressions, and not the

product of retrospective mental processes. The trial court did not abuse its discretion by admitting

the statement over appellant’s hearsay objection.

               In her second point, appellant contends that her trial counsel was ineffective because

he did not move to suppress the evidence that appellant refused to provide a blood specimen at the

hospital. This contention is premised on the assertion that appellant was unlawfully arrested at

the hospital without a warrant, and that her refusal to provide a specimen was the fruit of that

unlawful arrest.

               A police officer may arrest without a warrant a person found in a suspicious place and

under circumstances reasonably showing that the person is guilty of a breach of the peace. Tex.

                                                 2
Code Crim. Proc. Ann. art. 14.03(a)(1) (West Supp. 2009). A place becomes “suspicious” within

the meaning of article 14.03 based on the surrounding circumstances. Dyar v. State, 59 S.W.3d 713,

715-16 (Tex. App.—Austin 2001), aff’d, 125 S.W.3d 460, 464-66 (Tex. Crim. App. 2003). In Dyar,

the defendant, who exhibited several signs of intoxication, was arrested without a warrant in the

hospital to which he was taken following a one-car accident in which he had been driving.
59 S.W.3d at 714. We held that the circumstances warranted the determination that the defendant

had been found in a suspicious place under circumstances that reasonably showed that he was guilty

of driving while intoxicated, a breach of the peace. Id. at 716-17. The court of criminal appeals

agreed. Dyar, 125 S.W.3d at 468.

               The circumstances of appellant’s case are analogous to those in Dyar. Because the

circumstances justified appellant’s warrantless arrest pursuant to article 14.03, appellant’s

subsequent refusal to give a blood specimen was not the fruit of an unlawful arrest, and her trial

counsel was not ineffective for having failed to file a motion to suppress.

               With these comments, I concur in the judgment affirming appellant’s conviction.




                                              ___________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Filed: May 14, 2010

Do Not Publish



                                                 3